Citation Nr: 1734316	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to re-open a previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a cervical spine condition, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as secondary to a service-connected lumbar spine disability.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected lumbar spine disability.


6.  Entitlement to service connection for an acquired psychiatric condition other than posttraumatic stress disorder (PTSD), claimed as dysthymic disorder and depression, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from January 1978 to June 1978 and November 2004 to January 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran initially submitted a claim for service connection for dysthymic disorder in July 2010.  The evidence of record reflects diagnoses of dystemia, depressive disorder, general anxiety, and major depression.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the RO denied a separate subsequent claim for service connection for PTSD in a February 2014 rating decision.  The Veteran did not perfect an appeal of this decision and, thus, the Board will not address PTSD as an aspect of the acquired psychiatric disorder claim.

A review of the claims file shows that evidence has been received subsequent to the final consideration of the claims by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless a veteran or representative requests in writing that the agency of original jurisdiction (AOJ) initially review the evidence.  38 U.S.C.A. § 7105(e)(1) (West 2014).  Here, the substantive appeal was filed in December 2013 and the Veteran has not requested initial review of that evidence by the AOJ.  Therefore, this new evidence is subject to initial review by the Board.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine condition, bilateral CTS, bilateral peripheral neuropathy of the lower extremities, and a mental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed July 2009 rating decision denied service connection for right and left CTS based upon a finding that service treatment records did not show complaints, treatment, or diagnosis of the claimed condition in service.

2.  An August 2010 letter from a private physician raises the question of a potential relationship between the Veteran's service-connected lumbar spine disability and his bilateral CTS.

3.  The Veteran does not have a current diagnosis related to sexual dysfunction.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for bilateral CTS is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been added to the record since the July 2009 rating decision; thus, the claim of entitlement to service connection for bilateral CTS is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  The criteria for service connection for sexual dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met by way of January 2008, January 2011, June 2011, and February 2012 letters to the Veteran, sent prior to the issuance of the rating decisions on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claim consists of the service treatment records, post-service private and VA treatment records, medical records from the Social Security Administration (SSA), and statements from the Veteran, his spouse, representative, and acquaintances.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding relevant records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and material evidence to reopen a claim of entitlement to service connection for carpal tunnel syndrome

The claim of entitlement to service connection for bilateral CTS was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally submitted a claim of entitlement to service connection for bilateral CTS in December 2008; a July 2009 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The July 2009 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the July 2009 rating decision included medical evidence from Grupo de Neurologia Avanzada dated December 2008, VA Radiology Reports and Progress Notes received December 2008, a Statement in Support of Claim received February 2009, service treatment records from January through June 1978 and November 2004 through January 2006, and a July 2008 VA examination report.  Based on this evidence, the RO stated that service treatment records did not show complaints, treatment, or diagnosis of the claimed condition in service; therefore, the claim was denied.

In September 2010, the Veteran submitted a claim of entitlement to service connection for bilateral CTS.  Relevant additional evidence received since the July 2009 rating decision includes an August 2010 statement from Dr. R. R. regarding the etiology of the Veteran's CTS.

This evidence was not on file at the time of the July 2009 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the issue of a nexus to service, which is the reason that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for CTS, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim.  See Shade, 24 Vet. App. at 110.  Accordingly, the claim of entitlement to service connection for CTS is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 247.  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Sexual Dysfunction

The Veteran contends that he suffers from sexual dysfunction as the result of his service-connected lumbar spine disability.  

Service treatment records are silent to complaints or treatment related to sexual dysfunction.  Likewise, post-service private and VA treatment records contain no mention of sexual dysfunction. 

In April 2011, the Veteran underwent VA examination in conjunction with his claims related to his cervical and lumbar spine.  When questioned during a review of his systems, he reported a history of erectile dysfunction.  Following a thorough physical examination and review of the claims file, the examiner diagnosed cervical/lumbar myositis and degenerative disc disease.  Pain was the only noted problem associated with the diagnoses.

The Veteran underwent further VA examination in conjunction with his sexual dysfunction claim in October 2011.  At that time, he reported that his main problem was not erectile dysfunction but rather that he suffered from back pain limiting his intercourse.  The examiner noted no abnormal findings.  No evidence of erectile dysfunction was reported.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for sexual dysfunction.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   The Board acknowledges the Veteran's report of back pain during intercourse.  However, a specific diagnosis related to sexual dysfunction has not been made by the Veteran's treatment providers or upon VA examination.

The Board notes the Veteran's report of a history of erectile dysfunction during the April 2011 VA examination.  He is competent to report his symptoms, including pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau, 492 F.3d 1372.  However, competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  While it is within the Veteran's realm of personal knowledge whether he experienced pain, he has not shown that he possesses the expertise necessary to opine on the complex matter of diagnosing a medical condition such as erectile dysfunction.  See id.  Furthermore, despite his description of his symptoms, the April 2011 VA examiner did not include erectile dysfunction among the resulting diagnoses.  Later, in October 2011, the Veteran denied that erectile dysfunction was present.  Instead, he reported that the issue was back pain interfering with intercourse.

Consequently, the objective findings do not support a diagnosis related to sexual dysfunction.  Symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based upon the evidence of record, the Board concludes that entitlement to service connection for sexual dysfunction cannot be granted.  The competent, probative evidence does not show that the Veteran has a current diagnosis of erectile dysfunction or other sexual disorder.  

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for sexual dysfunction may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.

Entitlement to service connection for sexual dysfunction is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's remaining claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection for a cervical spine condition

The Veteran contends that he suffers from a cervical spine condition as the result of an injury in service.  Alternatively, he alleges that his cervical spine condition is related to his service-connected lumbar spine disability.  

The Board notes that the Veteran has post-service diagnoses related to his cervical spine.  A December 2006 x-ray found anterior and posterior osteophytes and degenerative spurring with intervertebral osteochondrosis at C4-C5 and C5-C6.  A January 2007 MRI noted degenerative changes, osteophyte formation, and spondylotic changes of the cervical spine.  The September 2010 VA examination report contained diagnoses of cervical spondylosis and degenerative disc disease.  However, it is unclear to the Board whether a nexus, presumptive or otherwise, exists between the Veteran's service and these diagnoses.  

The September 2010 VA examiner clearly explained why the Veteran's cervical spondylosis and degenerative disc disease are unrelated to his service-connected lumbar spine disability.  The examiner also opined that the cervical spine condition was unrelated to the in-service injury described by the Veteran.  However, the rationale supporting the negative opinion regarding a direct nexus is based on the absence of treatment records in service.  Therefore, remand is warranted for to obtain a new opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.")  

Here, there is significant lay evidence, including statements from the Veteran, his wife, and his supervisor during service.  The Board notes that the Veteran's description of the in-service injury is consistent with his service treatment records reflecting dental treatment after a fall.  In rendering the new opinion, the examiner should consider all credible lay evidence of record regarding the occurrence of the disorder.  Id.

Furthermore, while the September 2010 VA examiner provided a medical opinion that addressed secondary service connection, he did not specifically address the issue of aggravation on a secondary basis.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that the findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  For this reason, a new opinion is needed to address whether the cervical spine condition was aggravated by the service-connected lumbar spine disability.

Finally, as osteophytes (a diagnostic symptom of degenerative arthritis) were diagnosed within a one year period following the Veteran's separation from service, the examiner should express an opinion as to whether the arthritis manifested to a degree of 10 percent or more by January 2007.  See 38 C.F.R. § 3.307(a)(3) (2016). 

Service connection for carpal tunnel syndrome

The Veteran contends that he suffers from CTS incurred in service.  Alternatively he asserts that his CTS is secondary to his service-connected lumbar spine disability or his cervical spine condition.

The Board notes that the Veteran has a post-service diagnosis of CTS from a private physician in May 2008.  

The Veteran's private physician provided a statement dated August 2010 in which he opined that the bilateral CTS was secondary to his service-connected disabilities.  The physician discussed the Veteran's use of his hands in repetitive tasks during service throughout the statement, but then concluded that the CTS was secondary to the Veteran's service-connected disabilities.  However, the physician did not clarify the actual disability that was the cause of the CTS, nor was a sufficient rationale provided for the conclusions reached.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent VA examination in conjunction with his CTS claim in June 2012.  The VA examiner opined that the CTS was less likely than not proximately due to or the results of the service-connected lumbar spine disability because the wrist and lower back are anatomically separate and lumbar disease cannot cause carpal tunnel syndrome.

Neither the private nor VA medical opinions addressed the possibility of direct service connection.  The Veteran's in-service supervisor submitted a statement in which he described how the Veteran complained of "numbness on both hands" while he was serving.  Personnel records verify that the Veteran served as a cable system installer and maintainer, involving repetitive use of both hands.  In light of the  lay testimony consistent with his personnel records, remand is warranted to obtain a medical opinion, supported by complete, clearly-stated rationale, addressing whether the Veteran's diagnosed CTS is directly related to his service. 

The Veteran has also alleged that the CTS is secondary to his cervical spine conditions.  An opinion should be obtained to address this contention.  Furthermore, aggravation of CTS by either the lumbar spine disability or the cervical spine condition should be discussed.  See El-Amin, 26 Vet. App. at 140.  

Service connection for bilateral peripheral neuropathy of the lower extremities

A July 2008 private treatment record indicated mixed, sensory and motor peripheral neuropathy bilaterally in the lower extremities.

The Veteran's private physician provided a statement dated August 2010 in which indicated the presence of lumbosacral radiculopathy related to the Veteran's service-connected disabilities.  However, the physician did not clarify the actual disability that was the cause of the lumbosacral radiculopathy, nor was a sufficient rationale provided for the conclusions reached.  See Nieves- Rodriguez, 22 Vet. App. 295.

Upon VA examination of the spine in April 2011, no radiculopathy was found.

Electrodiagnostic studies conducted by the Veteran's private physician in April 2013 found no evidence of peripheral neuropathy or myopathic process.  However, bilateral low lumbar polyradiculopathies with active denervation were noted.  

A May 2017 statement from a private physician contained a diagnosis of peripheral neuropathy of the lower extremities.  There is no indication that this diagnosis was based upon objective EMG/nerve conduction studies.

In light of the conflicting medical evidence described above, the current diagnoses related to the Veteran's lower extremities are unclear to the Board.  Accordingly, the Board finds that remand is warranted for further VA examination.  Id.  The examiner should identify all diagnoses related to the Veteran's lower extremities during the period on appeal and address whether peripheral neuropathy or radiculopathy is present.  An opinion regarding whether any diagnosed peripheral neuropathy or radiculopathy of the lower extremities is secondary to or aggravated by the Veteran's service-connected lumbar spine disability or cervical spine condition should also be provided.  See El-Amin, 26 Vet. App. at 140.

Service connection for an acquired psychiatric condition, other than PTSD

A May 2010 letter from a private psychologist indicated a diagnosis of dystemia as a result of the injuries and physical conditions endured by the Veteran during his service.  However, the psychologist did not provide any rationale for the opinions reached and it is unclear what information was utilized in reaching the conclusions conveyed in the letter.  See Nieves- Rodriguez, 22 Vet. App. 295.

The Veteran was diagnosed with depressive disorder during the June 2012 VA examination.  The examiner opined that the depression was more likely related to the Veteran's present financial stressors rather than his prior service.

A May 2017 letter from a private physician indicated diagnoses of general anxiety disorder and major depression.

The Board notes that the treatment records from the private treatment providers that submitted statements have not been associated with the claims file.  The Veteran should cooperate with the RO to collect the treatment records from Dr. J.G.D.V. (author of the May 2010 statement) and Dr. C.E.M.Q. (author of the May 2017 statement). 

Once the records have been associated with the claims file to the extent possible, the Veteran should be afforded a new VA examination.  The examiner should consider all previous diagnoses and statements, as well as the Veteran's lay statements, and provide as opinion as to the etiology of the Veteran's acquired psychiatric condition, other than PTSD.  The examiner is reminded that the Veteran has advanced a secondary theory of entitlement.  Accordingly, the report must include a discussion of any relationship between the Veteran's psychiatric condition and his service-connected lumbar spine disability.  Any aggravation should be noted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and authorization to obtain any additional evidence from all VA and non-VA health care providers who have treated him for the issues on appeal.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records, to include mental health treatment records from Dr. J.G.D.V. and Dr. C.E.M.Q.

2.  Once any additional records are associated with the claims file, to the extent possible, schedule the Veteran for the appropriate VA examinations as described below. The Veteran's claims file, including this remand, should be made available for review by the examiners in conjunction with the examinations. The examiners should review the claims folder and this fact should be noted in the accompanying medical report.  A fully articulated medical rationale for each opinion provided must be set forth in the medical reports. The examiners must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

3.  Cervical spine: The examiner is asked to provide an opinion addressing the following questions:
a.  Is it at least as likely as not (50 percent or greater probability) that the diagnosed cervical spine conditions are etiologically related to the Veteran's service? In rendering this opinion, the examiner must discuss the lay evidence of record, including the Veteran's description of his fall in service corroborated by his dental treatment records.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar spine disability?

c.  The examiner should express an opinion as to whether arthritis of the cervical spine manifested to a degree of 10 percent or more by January 2007.

4.  Carpal tunnel syndrome:  The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the diagnosed CTS is etiologically related to the Veteran's service? In rendering this opinion, the examiner must discuss the lay evidence of record, including the supervisor's account of the Veteran's complaints of numbness of the hands in service.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's CTS was caused by or results from his service-connected lumbar spine disability?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's CTS was caused by or results from his cervical spine conditions?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's CTS has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar spine disability or the cervical spine conditions?

5.  Peripheral neuropathy: The examiner is asked to review all pertinent records and evidence associated with the claims file and identify all neuropathy or radiculopathy diagnoses related to the Veteran's lower extremities during the relevant period.  For each diagnosed condition, the examiner is requested to provide an opinion as to the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy or radiculopathy of the lower extremities was caused by or results from the Veteran's service-connected lumbar spine disability?

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy or radiculopathy of the lower extremities was caused by or results from the Veteran's diagnosed cervical spine conditions?

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy or radiculopathy of the lower extremities has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected lumbar spine disability or the cervical spine conditions?

6.  Acquired psychiatric condition: The examiner is asked to provide an opinion addressing the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition (other than PTSD) is etiologically related to the Veteran's service?

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition (other than PTSD) was caused by or results from the Veteran's service-connected lumbar spine disability?

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition (other than PTSD) has permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected lumbar spine disability?

7.  Review the examination report(s) to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


